       Case 2:16-md-02724-CMR Document 1556 Filed 10/14/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                     PRETRIAL ORDER NO. 143
(AMENDING PRETRIAL ORDER NOS. 70 AND 106 TO ENCOMPASS DOCUMENTS
  PRODUCED TO THE STATE PLAINTIFFS PURSUANT TO THEIR STATUTORY
       INVESTIGATORY AUTHORITY ON OR BEFORE JUNE 10, 2020)

       AND NOW, this 14th day of October 2020, upon consideration of the parties’

stipulation, and for good cause shown, it is hereby ORDERED that the stipulation is

APPROVED and ADOPTED as an Order of the Court.

        It is so ORDERED.

                                                   BY THE COURT:
                                                   /s/ Cynthia M. Rufe
                                                   ____________________
                                                   CYNTHIA M. RUFE, J.
        Case 2:16-md-02724-CMR Document 1556 Filed 10/14/20 Page 2 of 6




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
 PRICING ANTITRUST LITIGATION                        16-MD-2724


 THIS DOCUMENT RELATES TO:                           HON. CYNTHIA M. RUFE

 ALL ACTIONS



                   JOINT STIPULATION AMENDING PTO 70 AND 106

        WHEREAS, on November 14, 2018, this Court granted in part Private Plaintiffs’ Motion

for an Order Authorizing Access to Certain Materials Obtained by the State Plaintiffs (ECF No.

758);

        WHEREAS, on January 30, 2019, Special Master David H. Marion recommended for

approval the parties’ Stipulated Protocol Implementing the Court’s November 14, 2018 Order

Regarding Private Plaintiffs’ Motion for Access;

        WHEREAS, on January 31, 2019, this Court adopted the Special Master’s Recommended

Order as Pretrial Order No. 70 (“PTO 70”) (ECF No. 841);

        WHEREAS, PTO 70 provides that, subject to a claw back procedure outlined therein,

“the State Plaintiffs promptly will provide Private Plaintiffs and Defendants access” to AG

Documents (defined in the Court’s November 14, 2018 Order at 3 ¶ 2) “obtained on or before

October 31, 2017, in the course of [the State Plaintiffs’] investigation of the generic drug

industry.” PTO 70 Ex. A ¶¶ 6 (emphasis added); see also id. ¶ 8 (providing for notice to non-

parties who produced documents to the State Plaintiffs on or before October 31, 2017);
       Case 2:16-md-02724-CMR Document 1556 Filed 10/14/20 Page 3 of 6




       WHEREAS, on October 24, 2019, the parties entered into an amended joint stipulation

agreeing to expand the time period covered by PTO 70 Ex. A ¶¶ 2, 6, 8 from October 31, 2017 to

May 10, 2019, in light of the complaint filed by State Plaintiffs on May 10, 2019;

       WHEREAS PTO 106 adopted the parties’ October 24, 2019 amended joint stipulation

and its modifications to PTO 70;

       WHEREAS, the State Plaintiffs filed a new complaint on June 10, 2020;

       WHEREAS, the June 10, 2020 complaint incorporates materials and documents provided

by cooperating parties;

       WHEREAS, Defendants expressly preserve all objections to the Court’s November 14,

2018 Order, PTO 70, and PTO 106, including but not limited to the authorization of production

of documents obtained pursuant to the State Plaintiffs’ investigatory subpoenas and the relevant

time period for discovery in this MDL;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

parties hereto through their respective attorneys as follows:

       1.      The time period of the production required to be produced by the State Plaintiffs

by PTO 70 Ex. A ¶¶ 2, 6, 8, as amended by PTO 106 Ex. A ¶¶ 2, 6, 8, shall be enlarged to

encompass documents produced to the State Plaintiffs pursuant to their statutory investigatory

authority on or before June 10, 2020;

       2.      The scope of production required to be produced by the State Plaintiffs shall

include those documents provided to the State Plaintiffs by cooperating parties and/or

individuals, and those not subject to the State Plaintiffs’ investigatory subpoenas or other

compulsory process on or before June 10, 2020;




                                                 2
       Case 2:16-md-02724-CMR Document 1556 Filed 10/14/20 Page 4 of 6




       3.     In accordance with Paragraph 4 of PTO 70, the State Plaintiffs shall stamp all

documents obtained from parties to the MDL as “Outside Counsel Eyes Only Until 120 days

from __/__/2020” (120 days from entry of the amended protocol).

       IT IS SO STIPULATED.




                                               3
     Case 2:16-md-02724-CMR Document 1556 Filed 10/14/20 Page 5 of 6




Dated: October 13, 2020                      Respectfully submitted,


/s/ Roberta D. Liebenberg                    /s/ Jan P. Levine
Roberta D. Liebenberg                        Jan P. Levine
FINE, KAPLAN AND BLACK, R.P.C.               TROUTMAN PEPPER
One South Broad Street, 23rd Floor           3000 Two Logan Square
Philadelphia, PA 19107                       Eighteenth & Arch Streets
215-567-6565                                 Philadelphia, PA 19103-2799
rliebenberg@finekaplan.com                   Tel: (215) 981-4000
                                             Fax: (215) 981-4750
Liaison and Lead Counsel for End-Payer       jan.levine@troutman.com
Plaintiffs
                                             /s/ Sarah F. Kirkpatrick
/s/ Dianne M. Nast                           Sarah F. Kirkpatrick
Dianne M. Nast                               WILLIAMS AND CONNOLLY LLP
NASTLAW LLC                                  725 Twelfth Street, N.W.
1101 Market Street, Suite 2801               Washington, DC 20005
Philadelphia, PA 19107                       Tel: (202) 434-5000
215-923-9300                                 Fax: (202) 434-5029
dnast@nastlaw.com                            skirkpatrick@wc.com

Liaison and Lead Counsel for Direct          /s/ Devora W. Allon
Purchaser Plaintiffs                         Devora W. Allon, P.C.
                                             KIRKLAND & ELLIS LLP
/s/ Jonathan W. Cuneo                        601 Lexington Avenue
Jonathan W. Cuneo                            New York, NY 10022
CUNEO GILBERT & LADUCA LLP                   Tel: (212) 909-3344
4725 Wisconsin Avenue, NW                    devora.allon@kirkland.com
Suite 200
Washington, DC 20016                         /s/ Sheron Korpus
202-789-3960                                 Sheron Korpus
jonc@cuneolaw.com                            KASOWITZ BENSON TORRES LLP
                                             1633 Broadway
Lead Counsel for Indirect-Reseller           New York, New York 10019
Plaintiffs                                   Tel: (212) 506-1700
                                             Fax: (212) 506-1800
                                             skorpus@kasowitz.com




                                         4
     Case 2:16-md-02724-CMR Document 1556 Filed 10/14/20 Page 6 of 6




/s/ W. Joseph Nielsen                           /s/ Chul Pak
W. Joseph Nielsen                               Chul Pak
Assistant Attorney General                      WILSON SONSINI GOODRICH &
165 Capitol Avenue                              ROSATI
Hartford, CT 06106                              Professional Corporation
Tel: (860) 808-5040                             1301 Avenue of the Americas, 40th Fl.
Fax: (860) 808-5033                             New York, NY 10019
Joseph.Nielsen@ct.gov                           Tel: (212) 999-5800
                                                Fax: (212) 999-5899
Liaison Counsel for the States                  cpak@wsgr.com

/s/ William J. Blechman                         Defense Liaison Counsel
William J. Blechman, Esquire
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
Tel: (305) 373-1000
Fax: (305) 372-1861
wblechman@knpa.com

Counsel for the Kroger Direct Action
Plaintiffs

/s/ Peter D. St. Phillip, Jr.
Peter D. St. Phillip, Jr. (PA ID # 70027)
LOWEY DANNENBERG, P.C.
44 South Broadway, Suite 1100
White Plains, New York 10601
Tel. 914-997-0500
PStPhillip@lowey.com

Counsel for Humana Inc.


/s/ Judith A. Zahid
Judith A. Zahid
ZELLE LLP
44 Montgomery Street, Suite 3400
San Francisco, CA 94104
Telephone: (415) 693-0700
jzahid@zelle.com

Counsel for United Healthcare Services, Inc.




                                            5
